Citation Nr: 1620771	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  10-46 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), in excess of 10 percent prior to January 14, 2011, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to an increased (compensable) rating for an acne form rash.

4.  Entitlement to an increased (compensable) rating for keloid scars.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

The relevant procedural history of the appeal shows that in October 2014, the Board denied an increased rating in excess of 10 percent for PTSD prior to January 14, 2011 and granted an increased 50 percent rating from January 14, 2011.  The Veteran appealed the October 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court), only insomuch as it denied an increased rating in excess of 10 percent for PTSD prior to January 14, 2011, and in excess of 50 percent thereafter.  In August 2015, the Court granted the Parties' Joint Motion for Partial Remand and remanded the appeal for action consistent with the terms of the Joint Motion. 

The claim for a TDIU stems from the Veteran's appeal for an increased rating for PTSD and has been added to the appeal.  The Veteran asserted, in a February 2016 TDIU claim and associated statements and evidence, that he is unable to work, at least in part, due to PTSD symptoms.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran has submitted additional evidence, in the form of a February 2016 lay statement and private vocational evaluation, indicating that PTSD symptoms have increased in severity since his last VA rating examination in January 2011.  The Veteran indicated that he reduced his work hours in 2015 and stopped working in August 2015 due to worsening of symptoms due to both PTSD and other service-connected disabilities.  Accordingly, the Board finds that an updated VA examination is warranted to assess the current severity of the Veteran's PTSD.  

The issue of entitlement to a TDIU has been added to the appeal pursuant to Rice, 22 Vet. App. at 447.  However, it does not appear from the record that the Veteran has received proper VCAA notice as to what is needed to substantiate a claim for entitlement to a TDIU.  Additionally, as a determination on the Veteran's claim for an increased rating for PTSD could substantially affect the TDIU claim on appeal, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

In an April 2014 notice of disagreement, the Veteran indicated that he wanted to appeal the March 2014 denial of an increased rating for an acne form rash and for keloid scars.  The RO issued an April 2014 letter indicating that the written disagreement had been received, and in an April 2014 response to that letter, the Veteran elected to have his case reviewed by a Decision Review Officer.  The RO however, has not issued a statement of the case (SOC) addressing those issues, to date.  The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of the remand is to give the RO an opportunity to cure this defect by issuing an SOC.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with appropriate notice under the VCAA to substantiate a claim for entitlement to a TDIU.

2.  The Veteran should be afforded an updated VA psychiatric examination to address the current severity of service-connected PTSD.  All indicated studies or testing should be conducted.  The VA examiner should specifically addressing the effect of the Veteran's service-connected PTSD on his occupational functioning in the examination report.

3. The AOJ should issue a statement of the case addressing the issues of entitlement to an increased rating for an acne form rash and an increased rating for keloid scars.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the appeal will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his appeal.

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence, to include the February 2016 vocational assessment and personal statement submitted by the Veteran.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give him a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






